DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/20/2022 has been entered. Claims 1-15 remain pending in the present application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “basic control unit” in claims 1-2, 6-8, and 11-13; “memory unit” in claim 1; and “auxiliary unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PGPUB 20200248923) in view of Beifus (US PGPUB 20070194728). 

Regarding Claim 1; Snider teaches; A system for managing a set of electrical/electronic devices, comprising a basic control unit adapted to act as an interface between a remote control unit/Master unit and a plurality of electrical/electronic devices to be controlled, the basic control unit comprising: (Snider; at least Fig. 5; paragraphs [0051], [0053]-[0054], and [0060]; disclose a multi-variable frequency drive control unit (130) (basic control unit) that acts as an interface between a plurality of variable frequency drives (112) (electronic devices) used to control the speed of fans (127) and which is also interfaced to a computing device (170) (remote/master control device) which is utilized to send control instructions to the multi-variable frequency drive control unit which then relays the instructions to the connected variable frequency drives)
- a data input arranged to receive inputs from the remote control unit/Master unit and a plurality of data outputs connectable with respective electrical/electronic devices of the plurality of electrical/electronic devices; and (Snider; at least Fig. 5; paragraphs [0054] and [0059]; disclose a communication interface (138) that connects to the computing device (170) (master/remote control unit) for receiving inputs and also contains a plurality of outputs (shown by lines (168)) for connecting with a plurality of electrical devices)
- a memory unit including program instructions adapted to transform the inputs from the remote control unit/Master unit into management signals to be output through the data outputs for the plurality of electrical/electronic devices, (Snider; at least Fig. 5; paragraph [0051]; disclose wherein the multi-variable frequency drive control unit (130) contains a memory device (136) for managing input/output data)
wherein, by means of the management signals, the basic control unit is configured to: 
- automatically program operating parameters of the electrical/electronic devices; and (Snider; at least paragraphs [0056] and [0060]; disclose wherein the system includes management signals for adjusting settings/setpoints of each variable frequency drive connected to the multi-variable frequency drive control unit)
- manage the operation of the electrical/electronic devices, (Snider; at least paragraphs [0056] and [0060]; disclose wherein the system includes management signals for adjusting control (operation) parameters of each variable frequency drive connected to the multi-variable frequency drive control unit)
wherein the management signals comprise addressing, programming and management commands that are previously programmed in the memory unit based on specific applications and communication protocols, (Snider; at least paragraphs [0055]-[0056]; disclose wherein the management signals are programmed in the memory unit of the multi-variable frequency drive control unit for performing specific actions and include software applications for performing communication with the variable frequency drives using specified communication protocols)
wherein the basic control unit is configured to make the program instructions activatable upon connection of the system with the remote control unit/Master unit for the addressing, programming and management operations, (Snider; at least Fig. 6; disclose making the program instructions available to the respective variable frequency drives upon request/activation)
wherein the basic control unit is configured to manage each of the data outputs independently from the other data outputs, so as to manage the addressing, programming and management operations of each of the electrical/electronic devices automatically and independently,  (Snider; at least Fig. 5; paragraph [0055]; disclose wherein the data outputs are managed individually such that the multi-variable frequency drive control unit can control operations of each individual frequency drive independently from each other based on specifying target addresses when performing communications)
wherein, through the program instructions, the basic control unit is further configured to transform the inputs so that the management signals emitted by the data outputs are based on one or more operating Modbus protocols for the communication with the electrical/electronic devices, the operating Modbus protocols being defined and stored based on the communication protocol of the electrical/electronic devices; (Snider; at least paragraph [0055]; disclose wherein the data signals are performed using Modbus protocols)
wherein the basic control unit is configured to execute hardware and/or software commands and to automatically adapt hardware/software input into the proper operating Modbus protocol. (Snider; at least paragraph [0055]; disclose wherein the multi-VFD control unit (basic control unit) is configured to execute software commands utilizing Modbus software enabling the control unit to adapt the inputs into proper Modbus protocol to allow communication with the variable frequency drives of each fan).
Snider appears to be silent on; - automatically address the electrical/electronic devices; 
However, Beifus teaches; - automatically address the electrical/electronic devices; (Beifus; at least Abstract; paragraph [0007]; a system and method for utilizing a controller to provide automatic addressing of electronically commutated motors).
Snider and Beifus are analogous art because they are from the same field of endeavor or similar problem solving area, of multi-electronic variable control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of automatically addressing electronic devices from a controller as taught by Beifus with the known system of a multi-variable drive control system as taught by Snider to achieve the known result of more efficient control of a plurality of multi-frequency drive motors. One would be motivated to combine the cited art of reference in order to provide a method for electronically updating and assigning addresses to motors that have been replaced as taught by Beifus (paragraph [0013]).

Regarding Claim 2; the combination of Snider and Beifus further teach; The system of claim 1, wherein the basic control unit is a modular element interfaceable with other basic control units, each basic control unit being adapted to control a respective plurality of electrical/electronic devices, the system comprising a plurality of basic control units which form a set of modules connected to each other, each of the basic control units comprising an output and an input for the connection with the other modules. (Snider; at least paragraphs [0052] and [0054]; disclose wherein the multi-variable frequency drive control units can connect to other electronic devices (i.e. additional multivariable frequency drive control units) to provide communication between each device and wherein daisy chain connections can be made between each controller via input/output ports).

Regarding Claim 3; the combination of Snider and Beifus further teach; The system of claim 1, wherein the electrical/electronic devices are EC motors. (Snider; at least paragraph [0041]; disclose wherein the plurality of variable frequency drives are electronically commutated permanent magnet motors).

Regarding Claim 5; the combination of Snider and Beifus teach; The system of claim 1, wherein the operating Modbus protocols comprise at least the ebm-papst protocol and/or the ziehl-abegg protocol. (Snider; at least paragraph [0055]; disclose operating the multi-variable frequency drive control unit utilizing Modbus protocols).
The combination of Snider and Beifus do not disclose expressly, The system of claim 1, wherein the operating Modbus protocols comprise at least the ebm-papst protocol and/or the ziehl-abegg protocol.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have utilized the ebm-papst protocol or the ziehl-abegg protocol because Applicant has not disclosed that the ebm-papst protocol or ziehl-abegg protocol provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with utilizing the Modus protocols as disclosed by the combination of Snider and Beifus because the disclosed prior art is capable of implementing the specified protocols using the Modbus communication functionality as discussed by the prior art. 

Regarding Claim 7; the combination of Snider and Beifus further teach; The system of claim 1, wherein the basic control unit is further configured to: - read, by means of the data outputs, data from one or more of the electrical/electronic devices; - use said data to generate an information package in relation to the operational status of the electrical/electronic devices; and - make said information available for the remote control unit/Master unit. (Snider; at least paragraphs [0060] and [0066]; disclose wherein a user at a computing device (remote/master device) is able to view current settings/setpoints (i.e. current operational status/parameters of the motors) and make adjustments to affect the operational status of each motor).

Regarding Claim 9; the combination of Snider and Beifus further teach; The system of claim 1, comprising an auxiliary unit operatively connected to the basic control unit and configured at least to supply power to the basic control unit. (Snider; at least Fig. 5; teach a voltage source (124) for powering the multi-variable drive control system).

Regarding Claim 11; the combination of Snider and Beifus further teach; The system of claim 1, wherein the basic control unit is further configured to receive a power signal and to deliver said power signal to the electrical/electronic devices for the power supply thereof. (Snider; at least paragraphs [0056], [0060], and [0066]; disclose wherein the multi-variable drive controller sends control parameter setting adjustments which provide a power adjustment (i.e. changing a speed of the variable drive units will result in power provided to the motor) thus providing power signals to the electrical devices). 

Regarding Claim 12; the combination of Snider and Beifus further teach; The system of claim 1, wherein said system further comprises cables for the connection of the basic control unit to the electrical/electronic devices, the cables being standardized and configured at least to carry the management signals. (Beifus; at least paragraph [0015]; disclose wherein communication/operational signals between the electrical devices and controller are performed using a bus (40)). 

Regarding Claim 14; the combination of Snider and Beifus further teach; The system of claim 1, wherein the operating Modbus protocols are stored in the memory unit of the basic control unit and are defined by the manufacturers of the electrical/electronic devices. (Snider; at least paragraph [0055]; disclose wherein the Modbus protocols are stored in the memory unit of the multi-variable frequency drive device controller and are utilized to communicate with the manufacture set communication protocols within the electronic devices utilizing manufacturer set address identifiers). 

Regarding Claim 15; the combination of Snider and Beifus teach all of the limitations of claim 1;
The combination of Snider and Beifus teach the additional limitations of: - a set of fans; (Snider; at least Fig. 5; a plurality of fans (127))
 - a plurality of EC motors adapted to drive the fans; (Snider; at least Fig. 5; disclose a plurality of EC motors (126)).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PGPUB 20200248923) in view of Beifus (US PGPUB 20070194728) in view of Hu et al. (US PGPUB 20190036728).

Regarding Claim 4; the combination of Snider and Beifus appear to be silent on; The system of claim 3, wherein the management signals emitted by the data outputs comprise an analog voltage command from 0 to 10 Vdc, said command being at least adapted to adjust the rotational speed of the EC motors. 
However, Hu teaches; The system of claim 3, wherein the management signals emitted by the data outputs comprise an analog voltage command from 0 to 10 Vdc, said command being at least adapted to adjust the rotational speed of the EC motors. (Hu; at least paragraph [0007] and [0017]; disclose a signal converter that can take input commands (i.e. rotational speed EC motor commands from the multi-VFD controller of Snider) and convert the output signals to the EC motor to 0-10 VDC signals to control the EC motors).
Snider, Beifus, and Hu are analogous art because they are from the same field of endeavor or similar problem solving area, of multi-electronic variable control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of using a 0-10 VDC signal as taught by Hu with the known system of a multi-variable drive control system as taught by Snider and Beifus to achieve the known result of more efficient control of a plurality of multi-frequency drive motors. One would be motivated to combine the cited art of reference in order to provide a method for enabling electronically commutated motors to adapt to the control signals of different electrical equipment as taught by Hu (paragraph [0020]).

Regarding Claim 6; the combination of Snider, Beifus, and Hu further teach; The system of claim 1, wherein the basic control unit is further configured to convert an analog voltage command from 0 to 10 Vdc, emitted by the remote control unit/Master unit, into a Modbus command for the electrical/electronic devices. (Hu; at least paragraphs [0013], [0017], and [0039]; disclose wherein the converter (which can be incorporated in the controller of Snider) can take in an analog voltage command and convert it to be utilized into a customized (i.e. any protocol) Modbus command).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PGPUB 20200248923) in view of Beifus (US PGPUB 20070194728) in view of Cipolla et al. (US PGPUB 20030198018).

Regarding Claim 8; the combination of Snider and Beifus appear to be silent on; The system of claim 1, wherein the basic control unit is configured to manage a warning system which includes at least one of a signaling LED, an alarm relay, and an alarm code signaling via the Modbus protocol.
However, Cipolla teaches; The system of claim 1, wherein the basic control unit is configured to manage a warning system which includes at least one of a signaling LED, an alarm relay, and an alarm code signaling via the Modbus protocol. (Cipolla; at least paragraph [0017]; disclose an LED alert system for displaying status of fan modules connected to a host controller (i.e. basic control unit)).
Snider, Beifus, and Cipolla are analogous art because they are from the same field of endeavor or similar problem solving area, of multi-electronic variable control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of including alarming LED’s as taught by Cipolla with the known system of a multi-variable drive control system as taught by Snider and Beifus to achieve the known result of more efficient control of a plurality of multi-frequency drive motors. One would be motivated to combine the cited art of reference in order to provide a method displaying a status of a fan module as taught by Cipolla (paragraph [0034]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PGPUB 20200248923) in view of Beifus (US PGPUB 20070194728) in view of Bison (BisonProFab Industrial Enclosures).

Regarding Claim 10; the combination of Snider and Beifus appear to be silent on; The system of claim 1, wherein the basic control unit comprises a casing enclosing electronic components of the system, the casing having an IP degree of protection from IP20 to IP55.
However, Bison teaches; The system of claim 1, wherein the basic control unit comprises a casing enclosing electronic components of the system, the casing having an IP degree of protection from IP20 to IP55. (Bison; see screenshot; a fabrication customization company that can custom design electronic enclosure to meet an IP55 degree of protection).
Snider, Beifus, and Bison are analogous art because they are from the same field of endeavor or similar problem solving area, of multi-electronic variable controllers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of creating and utilizing a casing with an IP55 degree of protection as taught by Bison with the known system of a multi-variable drive control system as taught by Snider and Beifus to achieve the known result of providing extra protection for the control system. One would be motivated to combine the cited art of reference in order to provide a method for protecting enclosed equipment from dust and other materials as taught by Bison (see screenshot).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Snider et al. (US PGPUB 20200248923) in view of Beifus (US PGPUB 20070194728) in view of Kishi et al. (US PGPUB 20160179723).

Regarding Claim 13; the combination of Snider and Beifus appear to be silent on; The system of claim 12, wherein the basic control unit is further configured to check the correctness of the cable connections and arrangement.
However, Kishi teaches; The system of claim 12, wherein the basic control unit is further configured to check the correctness of the cable connections and arrangement. (Kishi; at least Abstract; paragraph [0010]; disclose a controlling apparatus (i.e. basic control unit of Snider) that includes a connection normality determining unit for determining whether communication cables are connected properly between devices).
Snider, Beifus, and Kishi are analogous art because they are from the same field of endeavor or similar problem solving area, of controller status and control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining cable connection status as taught by Kishi with the known system of a multi-variable drive control system as taught by Snider and Beifus to achieve the known result of providing extra protection for the control system. One would be motivated to combine the cited art of reference in order to provide an easy way to determine and diagnose whether cable connections are correct as taught by Kishi (paragraph [0209]).

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.

In particular, the applicant argues the following:
The reference of Snider fails to explicitly teach conversion of data inputs/outputs into one or more operating Modbus protocols (i.e. ebm-papst or ziehl-abegg) for communication with the electrical devices but generally recites using standard Modbus RTU protocol and no transformation of data occurs. (see page 7)
The reference of Snider fails to teach controlling a plurality of devices in an independent and automatic manner. (see page 7)

The office respectfully disagrees.

With respect to the first argument, as currently claimed, the limitations only require, “…the basic control unit is further configured to transform the inputs so that the management signals emitted by the data output are based on one or more operating Modbus protocols for the communication with the electrical/electronic devices,…”, that is to say, any conversion of the input/output to a Modbus protocol will read on the present limitation. As detailed in paragraph [0055] of Snider, the control unit (130) utilizes, “…the software application may be a Modbus software application that enables communication using the Modbus serial communications protocol.” Thus, one of ordinary skill in the art would recognize that the control/command inputs into the control unit (130) would be converted using the software application to convert the control/commands into the Modbus protocol so that they may be sent to the various fans. Thus, Snider sufficiently teaches the claims as currently presented.

***Within the arguments, the applicant provided that the conversion of input information is into the form of the "ebm-papst" "ziehl-abegg" protocols which would provide support to overcome the current reference of Snider. The office recommends incorporating the limitations of claim 5 into independent form and positively claiming that the conversion is into one of the listed protocols as a way to overcome the current rejection which would require further search and consideration.***

With respect to the second argument, the office again will point to paragraph [0055], in which the paragraph states, “The address of a target variable frequency device may be entered via the user interface of the multi-VFD control unit and selected via the user interface and/or keypad of the multi-VFD control unit.”. Further, and without changing the scope of the rejection but as general reference, the office points to the first sentence of paragraph [0056] which states, “In this manner, the user interface and/or the keypad of the multi-VFD control unit may enable adjusting one or more settings or control parameters of each variable frequency drive…”. That is, the address of a target (i.e. single) variable frequency drive can be selected to be communicated with and have its settings updated, thus demonstrating that each VFD can be communicated with separately. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ebmpapst; “MODBUS parameter specification for ebm-papst series 84 / 112 / 150 / 200 Lite”; V5.01 Lite: disclose ebm-papst Modbus protocol specification for ebm-papst related devices. 

ZAset; “Software for programming ZIEHL-ABEGG device with MODBUS interface”: disclose a manual for programming ziehl-abegg devices with a modbus interface. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117